Citation Nr: 0321977	
Decision Date: 08/04/03    Archive Date: 09/04/03

DOCKET NO.  98-07 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for left knee 
chondromalacia with residuals of a patellectomy, and 
arthritis, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
instability, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for low back syndrome, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had over 20 years of active duty service and 
retired in September 1972.

This matter comes before the Board of Veterans' Appeals from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  

The veteran has filed a claim for a total disability rating 
due to individual unemployability. This matter is referred to 
the RO for appropriate action.  The RO should also seek 
clarification from the veteran as to whether he is raising a 
claim for an earlier effective date.  If so, the RO should 
take any appropriate action.  


REMAND

In October 2002, the Board ordered further development on the 
issues on appeal pursuant to the provisions of 38 C.F.R. § 
19.9(a)(2) (2002).  Thereafter, the case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Veterans Law 
Judge could direct Board personnel to undertake the action 
essential for a proper appellate decision.  On May 1, 2003, 
however, the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) ("DAV").  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304 (2002), was inconsistent with 38 U.S.C. § 7104(a) 
(West 2002), because 38 C.F.R. § 19.9(a)(2), denied 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a) (West 2002), all evidence development will 
be conducted at the RO level.  

In the case at hand, development was undertaken by the EDU.  
Hence, the case must be remanded to the RO for their 
consideration of the additional evidence in the first 
instance.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should advise the veteran that treatment 
records from Thomas A. Eskestrand, M.D., and 
records from the Memorial Hospital from 2001 to the 
present, have not been obtained because he failed 
to submit a medical authorization for their 
release.  He may submit such records himself, or, 
if he so desires, he may submit the proper 
authorization for VA to obtain such records.  Also 
advise the veteran that if there are any other 
outstanding treatment records, VA or private, that 
he should identify each provider/medical facility 
and provide the proper medical release for any 
private medical provider.  He may also submit the 
evidence himself.   

2.  The RO should then readjudicate the issues on 
appeal, with consideration of the Veterans Claims 
Assistance Act of 2000.  If the benefit sought on 
appeal is not granted, the veteran and his 
representative should be furnished a SSOC, and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




